UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 18-6521


MARK MADISON LOWE,

                    Petitioner - Appellant,

             v.

HAROLD CLARKE, Director Department of Corrections for the Commonwealth
of Virginia,

                    Respondent - Appellee.



Appeal from the United States District Court for the Eastern District of Virginia, at
Richmond. Henry E. Hudson, Senior District Judge. (3:18-cv-00155-HEH-RCY)


Submitted: September 27, 2018                                 Decided: October 10, 2018


Before KING and AGEE, Circuit Judges, and HAMILTON, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Mark Madison Lowe, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Mark Madison Lowe appeals the district court’s order construing his Fed. R. Civ.

P. 60(b), (d) motion as an unauthorized successive 28 U.S.C. § 2254 (2012) petition and

dismissing for lack of jurisdiction. We have reviewed the record and find no reversible

error. Accordingly, we grant leave to proceed in forma pauperis, deny as unnecessary a

certificate of appealability (COA), and affirm. See United States v. McRae, 793 F.3d

392, 400 (4th Cir. 2015) (“[W]e need not issue a COA before determining whether the

district court erred in dismissing [a] purported Rule 60(b) motion as an unauthorized

successive habeas petition.”). We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before this court and argument

would not aid the decisional process.

                                                                             AFFIRMED




                                            2